                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 IN RE AUTOMOTIVE PARTS                              Case No. 12-md-2311
 ANTITRUST LITIGATION
                                                     Sean F. Cox
                                                     United States District Court Judge


                                    OPINION AND ORDER

       In this multidistrict litigation, the Court denied the motion to intervene filed by Financial

Recovery Services, LLC (“FRS”) on November 17, 2020. (ECF No. 2101.) FRS timely appealed

to the Sixth Circuit. (ECF No. 2105.) The filing of an appeal “confers jurisdiction on the court of

appeals and divests the district court of its control over those aspects of the case involved in the

appeal.” Taylor v. KeyCorp, 680 F.3d 609, 616 (6th Cir. 2012) (quoting Griggs v. Provident

Consumer Discount Co., 459 U.S. 56, 58 (1982)); see also 16A Wright & Miller, Fed. Prac. &

Proc. Juris. § 3949.1 (5th ed.). FRS has filed its brief, and the case is pending. See Brief for

Appellant, End-Payor Plaintiffs v. Financial Recovery Services, LLC, No. 20-2260 (Apr. 21,

2021). Therefore, the Court no longer has jurisdiction over that motion to intervene.

       In the meantime, FRS filed an “Emergency Motion to Compel Acceptance and Processing

of Vehicle Data” with this Court on February 17, 2021. (ECF No. 2114). It asks the Court to “order

Class Counsel and the Claims Administrator to (1) permit FRS and the Insurers a reasonable

opportunity to submit vehicle data in support of their timely filed claim forms” and to “(2) deem

that data timely for the purpose of evaluating FRS and Insurers’ eligibility to recover under the

End-Payor Settlements.” (ECF No. 2114, PageID.38329.) However, FRS remains a non-party to




                                                 1
this case while its earlier appeal is pending. And it cites no authority for the court to grant such a

“motion to compel acceptance” from a non-party.

       The Court could construe the present motion as a motion for reconsideration under Local

Rule 7.1(h). In order to prevail, FRS must show the existence of a palpable defect that misled the

parties and the Court and the correction of such defect would result in a different disposition of

the case. See E.D. Mich. L.R. 7.1(h)(3). The motion also must be filed within 14 days after entry

of the judgment. See E.D. Mich. L.R. 7.1(h)(1). FRS has failed to meet either of these

requirements.

       FRS’ motion is hereby DENIED.

       IT IS SO ORDERED.

Dated: April 28, 2021                                 s/Sean F. Cox
                                                      Sean F. Cox
                                                      U. S. District Judge




                                                  2
